Case oh 3905 Filed 05/13/21 Page1of1
= eee MAY §-202]

FILED
1 oN MABLE Jo sipce LAvR/ SL VETS JEM op MAY 13 AM Orth

JS BANKRUPTCY COUR:

r . NISTRICT OF DELAWARE
J AM AW SS VR op EX POW -

a
‘sy

Un fl Hear] —
PhovZE STAR, AWARDEP, RETRED Pott EAN VelenANn.
tN /9¢7, 47 [hE AGE ef 1/4, £ FeINED ThE BSA

(vn HERN Pon, fewua.

My seo in, MMMM 4267 yoy 02

le A = (576 jf on

    
   

     

hls HAPPEWEQ AT A/S fleME Ane Arse /NTIE-

BASENLH) oF JAE MA Gon iC Lie PME, AL TES
WR MEETINGS WHILE OCVEK,

JL f° Ney Like Jo JALK AgorlT This-

L PRA 7 pal fov Wrll PolAc #/C4/ Shim
ANP fell TRE BSA KESfON RELL DR /bELA ACTION S

 

 
